              Case 1:17-cv-07085-ER Document 10 Filed 04/08/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



  DANOIS ALLEN, individually and on               )
  behalf of all others similarly situated;        )
                                                  )
                                                  ) Civil No. 1: 1:17-cv-07085-ER
                         Plaintiff(s),            )
         v.                                       )
                                                  )
  THE CJS SOLUTIONS GROUP, LLC                    )
                                                  )
  d/b/a THE HCI GROUP,
                                                  )
                         Defendant.               )



                                  STIPULATION OF DISMISSAL

         Plaintiff, Danois Allen, by and through her counsel, hereby stipulates that her claims in this

  action be dismissed in their entirety, with prejudice, pursuant to the Court’s final judgment in the

  related case Sanders et al. v. The CJS Solutions Group, LLC, Case No. 17-cv-3809 in the District

  Court for the Southern District of New York, and the terms of the Amended Settlement Agreement

  entered into by the Parties in Sanders. (Dkt. No. 106).


         Date: April 7, 2020                            Respectfully Submitted,

                                                       /s/ James B. Zouras

SO ORDERED.                                            James B. Zouras
                                                       STEPHAN ZOURAS, LLP
                                                       100 N. Riverside Plaza
                                                       Suite 2150
                                                       Chicago, Illinois 60606
       Apr. 08, 2020                                   312.233.1550
                                                       312.233.1560 f
                                                       jzouras@stephanzouras.com

                                                       ATTORNEYS FOR PLAINTIFF
          Case 1:17-cv-07085-ER Document 10 Filed 04/08/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, the attorney, hereby certify that on April 7, 2020, I filed the attached with the Clerk of

the Court using the ECF system, which will send such filing to all attorneys of record.


                                                              /s/ James B. Zouras
